Citation Nr: 0409821	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-27 421	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for malaria.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who had recognized guerilla service 
from April 1945 to September 1945 and regular Philippine Army 
service from September 1945 to February 1946.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
March 2002 rating decision of the Department of Veterans Affairs 
(VA) Manila Regional Office (RO).  

Although the RO adjudicated the veteran's claim as to service 
connection for malaria on the merits in the March 2002 rating 
decision, this matter was the subject of a previous final rating 
decision in June 1976.  The RO noted the earlier final decision, 
reopened the claim, and addressed it de novo.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that the Board must make a de novo determination on the issue 
of whether new and material evidence has been received sufficient 
to reopen a finally disallowed claim when such claim was 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The issue 
has been characterized accordingly.  


FINDINGS OF FACT

1.  An unappealed June 1976 rating decision, in part, denied 
service connection for malaria, finding there was no competent 
evidence of continuity of symptoms from any such disorder in 
service, and that because the area was endemic for the disease, 
any malaria present at the time of the rating decision was a new 
infection, unrelated to service.  

2.  Evidence added to the record since the June 1976 determination 
does not tend to show that the veteran has malaria (or its 
residuals) of service origin, does not bear directly and 
substantially on the matter at hand, and is not so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has not been received, and a claim for 
service connection for malaria may not be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA have 
now been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance regarding 
notice requirements under the VCAA.  It is significant to note 
that the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  
[Regulations implementing the VCAA include a new definition of new 
and material evidence.  However, that provision applies only to 
claims to reopen filed on or after August 29, 2001.  Here, the 
petition to reopen was filed prior to that date(in July 2001), and 
the new definition of new and material evidence does not apply.]

VA has fully complied with the mandates of the VCAA.  The veteran 
was provided a copy of the decision denying his claim.  The RO 
provided the veteran notification of the VCAA in October 2001 
(prior to the rating appealed).  By the notice and the August 2003 
Statement of the Case (SOC) he was advised of the controlling law 
and regulations, and informed what evidence was of record and what 
evidence was needed to establish entitlement to the benefit 
sought.  Furthermore, the October 2001 letter included 
notification of the changes in duty to assist resulting from the 
VCAA, and provided specific notice concerning the veteran's and 
VA's respective responsibilities in development of evidence.  
While the VCAA letter advised him to submit additional evidence 
within 60 days, it went on to inform him that evidence received 
within a year would be considered.  In fact, everything received 
to date has been considered.  Although the August 2003 SOC cited 
the "new" definition of new and material evidence (which does not 
apply here because, as noted above, the instant claim was filed 
before the effective date of the new definition), the veteran is 
not prejudiced as a result.  He was notified of the prior 
definition of new and material evidence in a September 2002 letter 
from the RO (concerning an issue not presently on appeal).  In any 
event, evidence received since the 1976 decision is not sufficient 
to reopen the claim under either definition.  In his September 
2003 Substantive Appeal, the veteran indicated that all available 
documents supporting his claim had been submitted.  As the veteran 
has indicated there is no evidence outstanding, any further notice 
to the veteran would be fruitless.  He is not prejudiced by the 
Board's proceeding with appellate review at this point.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004). (And the 
Court has held that failing to remand a case strictly for 
adherence to the VCAA where, as here, further development could 
not possibly change the outcome of the decision, would be 
nonprejudicial error under 38 U.S.C.A. § 7261(b)(2).)  See Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003).  

While the duty to assist generally does not attach in a new and 
material scenario type claim until a claim is reopened, there are 
certain types of evidence (outlined in 38 C.F.R. § 
3.159(c)(1)(2)(3)) that must be secured regardless.  That has been 
done.  

Factual Background

In a June 1976 rating decision, the RO, in part, denied service 
connection for malaria, finding that, as the Philippines was an 
endemic area for malaria, and that as there was no evidence of 
continuity of symptoms, any malaria then present was a new 
infection and unrelated to service.  The veteran did not appeal 
that decision, and it became final.  38 U.S.C.A. § 7105.  

Pertinent evidence of record at the time of the June 1976 decision 
included a February 1946 processing affidavit in which the veteran 
stated he had no wounds or illnesses during service; service 
medical records consisting of a service separation examination 
report indicating normal functioning of all bodily systems; a 
certificate from a Medical Corps physician, dated in April 1945 
and received in June 1976, indicating the veteran was treated for 
malaria in a field hospital in April 1945; and  a Philippine Army 
certification, dated in June 1960, indicating the veteran was 
treated for malaria at an unspecified time (apparently during 
service).  

Evidence added to the record since the April 1976 rating consists 
of outpatient treatment records, including reports of chest X-rays 
and electrocardiographs, from May 2001 to April 2003 for unrelated 
illnesses, reports of private chest X-rays in June 2001 and 
October 2002, and a certificate indicating private medical 
treatment for pulmonary tuberculosis (PTB) in October 2002.  The 
records received do not contain any mention of treatment for, or 
diagnosis of, malaria.  

Analysis

The June 1976 rating decision which denied service connection for 
malaria was not appealed, and is final.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant that 
it must be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]  

A veteran is entitled to compensation (service connection) for 
disability resulting from disease contracted or injury suffered in 
service, or, if the disability preexisted service, for aggravation 
of the preexisting disease or injury in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war, 
certain tropical diseases, such as malaria, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumption of 
service connection for certain tropical diseases is rebutted by 
"residence during the period in question in a region where the 
particular disease is endemic."  38 C.F.R. §§ 3.307(d).  

Evidence added to the claims file since the June 1976 decision 
pertains only to unrelated medical matters.  The medical evidence 
does not contain any mention of complaint, diagnosis, or treatment 
for malaria, and does not address the matter at hand.  In seeking 
to reopen his claim of service connection for malaria, the veteran 
has submitted no evidence tending to show that he has such disease 
(or its residuals) due to infection in service.  Although he 
contends he has malaria as a result of his military service, as a 
layperson, he is not competent to establish medical diagnosis or 
etiology by his own opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  No competent evidence material to the matter of 
entitlement to service connection has been received since June 
1976, and such claim may not be reopened.


ORDER

The appeal to reopen a claim for service connection for malaria is 
denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



